                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELISHA RIGGLEMAN,                     :
                                      :
        Petitioner                    :
                                      :    CIVIL ACTION NO. 3:18-CV-0771
  v.                                  :
                                      :    (Judge Caputo)
DAVID J EBBERT,                       :
                                      :
        Respondent                    :



                                 ORDER

   AND NOW, this 29th day of MARCH 2019, it is hereby ORDERED that:

   1.    Mr. Riggleman’s motion for defendant to provide material
         (ECF No. 9) is DENIED as moot.

   2.     Mr. Riggleman’s motions to expedite (ECF Nos. 10, 13 and
          14) are DENIED as moot.

   3.    Mr. Riggleman’s motion to present exhibit (ECF No. 11) is
         GRANTED.

   4.    Mr. Riggleman’s Petition for Writ of Habeas Corpus pursuant
         to 28 U.S.C. § 2241 (ECF No. 1) is DENIED.

   5.    The Clerk of Court is directed to mark this case CLOSED.



                                     /s/ A. Richard Caputo
                                     A. RICHARD CAPUTO
                                     United States District Judge
